Appeal by the de*820fendant from a judgment of the Supreme Court, Queens County (Gavrin, J.), rendered June 30, 2008, convicting him of burglary in the first degree, robbery in the first degree, robbery in the second degree, criminal possession of a weapon in the third degree (four counts), and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that certain testimony constituted inadmissible hearsay is not preserved for appellate review (see CPL 470.05 [2]; People v Velez, 64 AD3d 621, 622 [2009]; People v Ketteles, 62 AD3d 902, 905 [2009]; People v Bryan, 50 AD3d 1049, 1050 [2008]; People v Antongiorgi, 242 AD2d 578 [1997]; People v Merchant, 150 AD2d 730, 731 [1989]). In any event, the defendant’s contention is without merit (see People v Walker, 70 AD3d 870, 871 [2010]; People v Chandler, 59 AD3d 562, 562 [2009]; People v Arrington, 158 AD2d 461 [1990]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, do not require reversal. Skelos, J.P., Angiolillo, Leventhal and Roman, JJ., concur.